DETAILED ACTION
Response to Amendment
Claims 1, 5, 10, 13, and 15 are amended. 
Response to Arguments
	The Examiner respectfully disagrees that the amendment to the independent claims, which does not include all of the subject matter previously indicated as being allowable over the prior art, overcomes the prior art of record. These limitations were previously presented in, e.g., rejected claims 4 and 6 and remain rejected to as set forth below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amla et al. (US 2017/0168503) in view of Lesher et al. (US 2018/0188746). 
Regarding claims 1, 10, 11 and 13, Amla teaches a lane keeping assist apparatus of a vehicle with a trailer (see at least [0051, 0062, 0064]), the lane keeping assist apparatus comprising: 
a processor (see at least [0048, 0054]) configured to: 
request an advancing vehicle to control the of the advancing vehicle based on a lane departure amount of the advancing vehicle when the advancing vehicle departs from a lane (see at least [0066-0070]) which teaches the vehicle 221 request that equivalent advancing vehicle 201 slow down or stop based on a scenario wherein the lead vehicle was required to change lanes to avoid an obstacle).
Amla teaches that the system can be applied to a vehicle towing a trailer (in at least [0062] as noted above), however, Amla does not explicitly disclose partial braking over the trailer. Lesher teaches it is known to provide selective braking to selectively engage the brakes in vehicles in a platoon of tractor trailers (see at least [0101]). Therefore, from the teaching of Lesher, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the platoon vehicles of Amla with the ability to request selective braking on any wheels of the trailer similar to that of the teaching of the platoon vehicles of Lesher in order to provide in order to more precisely initiate a corrective action on the vehicle for safe control of the platoon.  
The Examiner contends the amendments to claims 1 and 10 are also taught by the combination of Amla and Lesher including: wherein the processor is further configured to request the advancing vehicle to control the partial braking over the trailer of the advancing vehicle when the lane departure amount satisfies a preset condition. (in Amla, see at least [0053, 0054, 0061, 0064-0066, and 0068-0069] describes emergency lane change situations and braking, along with steering and braking means which maintain a vehicle within lane markings/boundaries. Also see at least [0100, 0101] of Lesher which teaches the condition is a lane departure scenario where an individual one of the wheels of the trailer can be braked. The reason for combining Alma and Lesher is the same as above). 
Regarding claim 2, the combination of Amla and Lesher teaches the processor is further configured to: determine an intent of the advancing vehicle for a lane change when a rear wheel of the advancing vehicle departs from the lane (see at least [0064-0068]).
Regarding claim 3, the combination of Amla and Lesher teaches the processor is further configured to: determine the intent of the advancing vehicle for the lane change based on an On/Off state of a direction indication level of the advancing vehicle (see at least [0047, 0054] which teaches lead vehicle is provided with a transmitter to transmit control signals to following vehicles which is presumably “on”).
Regarding claim 4, the combination of Amla and Lesher teaches the processor is further configured to: determine whether the lane departure amount satisfies a preset condition when the advancing vehicle has no intent for the lane change (see at least [0054, 0064-0066]).
Regarding claims 6 and 16, the combination of Amla and Lesher teaches the processor is further configured to: determine that an emergency situation occurs when the lane departure amount is equal to or greater than a specific reference level; and request the advancing vehicle to control the partial braking over the trailer of the advancing vehicle (at least 0054, 0061, 0069] describes emergency lane change situations.
Regarding claim 12, the combination of Amla and Lesher teaches a sensing device configured to sense that the advancing vehicle departs from the lane (via sensor/transmitter signals 306, 329, 330 of at least [0053 0054]).
Regarding claim 14, the claim comprises a similar scope to that of claims 2 and 4 and is thus rejected under the same rationale.
Regarding claim 18, the combination of Amla and Lesher teaches outputting a request for hands-on user steering when the control of the partial braking over the trailer is determined; and controlling the partial braking over a front wheel of a subject vehicle (see at least [0051, 0070] which teaches notifying the operator to control the vehicle).
Allowable Subject Matter
Claims 5 and 7-10, 15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON HOLLOWAY
Primary Examiner
Art Unit 3664